Citation Nr: 0414260	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk




INTRODUCTION

The veteran had active service from April 1984 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  In the decision, the RO concluded that the 
veteran had not presented new and material evidence to reopen 
a previously denied claim for service connection.  

The veteran requested a video conference board hearing, which 
was scheduled for January 30th, 2003.  He failed to report.  


FINDINGS OF FACT

The RO denied service connection for a low back disorder in 
September 1989 on the basis that the veteran had chronic low 
back pain prior to service that was not aggravated by 
service.  The veteran was notified of the decision, but he 
did not file a timely appeal.  

2.  The additional evidence submitted since the September 
1989 decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim 


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final September 1989 RO decision, and thus the claim of 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In an August 2002 
letter, the RO notified the appellant of the evidence needed 
to substantiate his application to reopen the claim of 
service connection for a low back disorder.  He was told that 
in order to reopen the claim of service connection for a low 
back disorder he had to submit new and material evidence.  He 
was specifically told what type of evidence was considered 
new and material.  He was also told that the RO had obtained 
his service medical records.    The RO told the veteran that 
they would get any VA medical records or other medical 
treatment records he told them about.  The RO stated that, if 
necessary, they would schedule him for a VA examination.  He 
was told that it would be helpful if he would provide a 
medical statement which described how his claimed disability 
is related to service.  He was told, in essence, that it was 
his responsibility to submit VA Form 21-4142, Authorizing For 
Release of Information, for each private physician from which 
he wanted VA to obtain treatment records.  He was also 
informed that he could submit copies of any private treatment 
records that he had in his possession.  

In light of the foregoing, the Board finds that the RO's 
notice letter in August 2002 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the August 2002 VA notice.  Throughout the appeal process, 
VA has made reasonable efforts to obtain relevant records 
identified by the veteran.  The veteran has not identified 
any additional evidence pertinent to this claim that is not 
already of record, and there are no additional records to 
obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131.  

In September 1989, the RO denied service connection for a low 
back disorder.  The evidence upon which the RO formulated its 
denial of service connection may be briefly summarized.  The 
veteran's service records indicate that the veteran 
experienced lower back pain within two days after entering 
service, and was diagnosed with chronic, recurrent myofascial 
low back pain.  The condition was found by a service medical 
board to have existed prior to service and not to have been 
aggravated by service beyond the normal progression of the 
disease.  The veteran was discharged from service soon 
thereafter for failure to meet minimum enlistment standards.  

Also of record at the time of the September 1989 decision was 
a post service chiropractic treatment record from November 
1988 which shows that the veteran received chiropractic 
treatments for back pain beginning in 1988, due to an on the 
job injury.  

In making its September 1989 decision, the RO essentially 
reasoned that the veteran had been discharged from service 
for failure to meet minimum enlistment standards, and that 
his condition had existed prior to service and was not 
aggravated by service.  Therefore, the RO concluded that 
service connection for such disorder was not warranted.  The 
veteran was informed in writing of the denial later that 
month, but he did not file a timely appeal.  As a result, the 
decision is now final.  38 U.S.C.A. 7105.  

Final RO decisions may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7105.  A 
"two-step analysis" is used to evaluate a claim to reopen. 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The first 
step involves a determination as to whether the evidence 
presented is new and material; and the second step is a 
review of all of the evidence of record to determine the 
outcome of the claim on the merits. Id.  The second step is 
only required if the evidence presented is found to be new 
and material, and thereby sufficient to reopen the claim at 
issue; if the evidence is not new and material then review on 
the merits is not justified. Manio, supra; see also Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which by itself or when considered with other 
evidence in the record, relates to an unestablished fact 
necessary to substantiate the claim.  It must be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998).  The significant factor is whether 
there is a complete record for evaluation of an appellant's 
claim. Id.  Further, in determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the RO's September 1989 decision 
consists of one emergency room report dated May 1998 
discussing the veteran as having spinal fusion earlier in the 
month and coming into the emergency room because he was 
concerned with his wounds.  There is no opinion relating the 
veteran's condition to his service. 

The Board has made a careful review of the record.  It is 
observed that the September 1989 decision by the RO denied 
service connection because the veteran was complaining of a 
condition that existed prior to service and was not 
aggravated by service.

The Board notes that the additional evidence submitted since 
the September 1989 decision is essentially cumulative of 
evidence previously of record.  Previously submitted evidence 
already included post service treatment records related to 
the veteran's back.  The Board observes that the medical 
evidence of record submitted subsequent to the RO decision 
does not include any competent evidence that the veteran's 
currently diagnosed back problems were incurred in or 
aggravated by service.  

The Board further observes that the veteran has alleged in 
statements on appeal that he has a disorder which originated 
during his period of service.  The veteran certainly is 
competent to describe complaints of symptoms.  However, the 
veteran, as a lay person, is not competent to offer a medical 
diagnosis or to assert medical causation or to indicate that 
any actual identifiable aggravation of his disorder occurred.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, his 
statements are not material.  Moreover, the veteran's current 
contentions essentially duplicate his contentions which were 
of record at the time of the previous denial of his claim.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  As a 
result, the veteran's contentions are not new.  

Given the foregoing, the Board concludes that the additional 
evidence submitted is not new and material and is merely 
cumulative and redundant of the evidence from the RO's 1989 
decision.  What was lacking at the time of the original 
decision and is still lacking is evidence that a back 
disorder was incurred in or was aggravated by service.  For 
this reason, it does not raise a reasonable possibility of 
substantiating the claim.  Nothing in the VCAA requires the 
VA to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  Accordingly, the RO's decision 
denying service connection for a low back disorder remains 
final and the claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  The appeal is denied.  



	                        
____________________________________________
K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



